          Case 2:20-cv-01616-JCM-NJK Document 10 Filed 09/30/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
 7   LESLIE J. LEVINE,                                    Case No.: 2:20-cv-01616-JCM-NJK
 8          Plaintiff(s),                                                Order
 9   v.                                                            [Docket Nos. 3, 4]
10   MICHAEL D. BROWN,
11          Defendant(s).
12         This is a miscellaneous action involving the attempt to quash a discovery subpoena. On
13 August 31, 2020, motion practice aimed at that goal was filed. Docket Nos. 3-4. No response was
14 filed by the default deadline. See Local Rule 7-2(b). Accordingly, the Court ordered that either a
15 response or a notice of non-opposition must be filed by September 29, 2020. Docket No. 8.
16 Neither a response nor a notice of non-opposition has been filed. Accordingly, the motion to
17 intervene and the motion to quash the subpoena are hereby GRANTED as unopposed. See Local
18 Rule 7-2(d). The Clerk’s Office is INSTRUCTED to close this case.
19         IT IS SO ORDERED.
20         Dated: September 30, 2020
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
